Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 25, 32 and 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 25 recites “…receiving an incoming request including a shared local memory address, the one or more processors are further to determine shared local memory bank addresses and fragment data for the request”.
The Applicant’s specification does not support this limitation. An extensive search of the specification did not reveal proper support for a shared local memory address request that also included fragment data for the request. This is considered NEW MATTER. Correction is required. 
NOTE: A terminal disclaimer, mentioned below, to overcome the double patenting rejection (see below) does not overcome the 112(a) rejection concerning NEW MATTER in claims 25, 32 and 38.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20-21, 27-29, and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7 and 11-12 of U.S. Patent No. 10,725,785. Although the claims at issue are not identical, they are not patentably distinct from each other because of the limitations are nearly identical with a few incidental changes in wording.

16,937132
claim 20
21
22
23
24
25
26
27
28
29
30
10,725,785
7,11,12
5





1
7,11,12
5



31
32
33
34
35
36
37
38
39



7,11,12
5







16,937132 (claim 20)
10,725,785 (claims 7,11,12)
An apparatus comprising: a shared local memory; and one or more processors including a graphics processing unit (GPU) 
A graphics processing system comprising: a shared local memory; and a graphics processor including a plurality of streaming multiprocessors (SMs) 
to process a machine learning algorithm, wherein processing of the machine learning algorithm includes 
wherein the plurality of thread groups are to perform machine learning operations
processing of a plurality of thread groups, each thread group including a plurality of processing threads, wherein the one or more processors are to: 
to execute a plurality of thread groups via access to the shared local memory, each thread group of the plurality of thread groups including a plurality of processing threads; and wherein the graphics processor is to: 
detect an access pattern 
detect access patterns 
and a shared local memory banking architecture for each of the plurality of thread groups; generate shared local memory tiling for each thread group 
compute an actual banking architecture of the shared local memory to generate tiling parameters for each thread group.
based at least in part on the detected access pattern and the shared local memory banking architecture for the thread group; and apply the generated local memory tiling for each thread group for data stored in the shared local memory.
and data layout properties for each thread group, generate a tiling pattern for each thread group based at least in part on the detected access patterns and data layout properties for the thread group, and apply the generated tiling pattern for each thread group to memory addresses for data stored in the shared local memory.




All the conflicting claims in 16,937132 and 10,725,785 are almost identical. It is this Examiner's position that US 10,725,785 claims 1, 5, 7, 11 and 12 disclose all claims and limitations in 16,937132 claims 20-12, 27-29 and 34-35.
The comparison chart above shows how claims 7, 11 and 12 of issued U.S. Patent No. 10,725,785 anticipates all the limitations of claim 20 of the instant Application 16,937132.
Claims 20-21, 27-29 and 34-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 7, 11 and 12 of U.S. Patent 10,725,785. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are nearly identical with a few incidental changes in wording.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7,11-12 of US 10,725,785  in view of Dragony (US 6545684 B1).
Regarding claim 22, see the rejection of claim 21 above. As can be seen above, US 10,725,785 teach/es all the limitations of claim 22 except wherein the memory tiling parameters include one or more of a pitch or element width of shared local memory tiles.
In the same field of memory tiling, Dragony teaches wherein the memory tiling parameters include one or more of a pitch or element width of shared local memory tiles (e.g. In this context, a tile is any segment of memory having a dimension (such as a row width or column height) that is less than a pitch (total width or height) of the memory. For example, FIG. 3 shows graphics memory 22 partitioned into tiles 23a, 23b, 23c and 23d, each of which has a row width that is less than a pitch 33 of the memory- col. 2, ll. 13-18 and fig. 3). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use memory tiling.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of US 10,725,785 with the features of memory parameters as taught by Dragony. The motivation would have been tiling pitch and width have been known in the art for decades and would have been obvious to at least try.

Claims 26, 33 and 39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7,11-12 of US 10,725,785  in view of Agarwal (US 20200005181 A1).
Regarding claim 26, see the rejection of claim 20 above. As can be seen above, US 10,725,785 teach/es all the limitations of claim 26 except wherein the machine learning algorithm is to implement vectorization of compute needs to provide vectorized data access.
In the same field of machine learning and data sets, Agarwal teaches wherein the machine learning algorithm is to implement vectorization of compute needs to provide vectorized data access (e.g. Components of the vector modeling system 150 configure the vector modeling system 150 to access sets of data to be transformed for machine learning analysis; transform the sets of data into vectors suitable for analysis by machine learning techniques; and storing the generated vectors efficiently for retrieval- para. 17 and 28). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems use data sets with machine learning.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of US 10,725,785 with the features of vectorized data sets as taught by Agarwal. The motivation would have been to provide efficient retrieval (para. 28).
Claim(s) 33 recite(s) similar limitations as claim(s) 26 above, but in method form. Therefore, the same rationale used in regards to claim(s) 26 is/are incorporated herein. Furthermore, Agarwal teaches a method to carry out the invention (para. 16 and fig. 3).
Claim(s) 39 recites similar limitations as claim(s) 26 above, but with a computer readable medium for storing a program. Therefore, the same rationale used in regards to claim(s) 26 is/are incorporated herein. Furthermore, Agarwal teaches a computer readable medium (para. 70).
Allowable Subject Matter
Claim(s) 23-24, 30-31 and 36-37 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613